DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19, 22, 25, 26, 28-82 have been canceled. Claims 20, 21, 23, 24, 27, 83-86 are pending. 
Applicant's arguments filed 5-6-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicants elected Group I, claims 20-24, 27 without traverse in the reply filed on 11-10-. The concepts of using the stem cells to treat fertility or bone disease in Groups II and III have been withdrawn. 
Claims 20, 21, 23, 24, 27, 83-86 remain under consideration. 
Claim Objections
The steps of the method of claim 20 require clarification, and the product obtained in the preamble and end of the claim should be the same. Claim 20 can be written more clearly as ---A method of isolating mammalian cells that express parathyroid hormone type 1 receptor (PTH1R), the method comprising: isolating cells that express PTH1R from mammalian peripheral blood using an antibody---. If applicants believe the cells are pluripotent, then the claim can be written ---A method of isolating pluripotent mammalian cells that express parathyroid hormone type 1 receptor (PTH1R), the method comprising: isolating cells that express PTH1R from mammalian peripheral blood using an antibody, thereby isolating pluripotent mammalian that express PTH1R---.
 
Claim Rejections - 35 USC § 112
Enablement
Claims 20, 21, 23, 24, 27, 83-86 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolating a cell that express parathyroid hormone type I receptor (PTH1R) from mammalian peripheral blood cells, does not reasonably provide enablement for 
using any species of peripheral blood to obtain a stem cell that expresses PTH1R and is capable of forming embryoid bodies in culture and differentiating into all three germ layers as broadly encompassed by claim 20 other than mammalian peripheral blood, or 
isolating cells that express PTH1R from mammalian peripheral blood cells using an antibody that binds PTH1R, wherein the cells that express PTH1R are capable of forming embryoid bodies and differentiating into all three germ layers are obtained as broadly encompassed by claim 20 other than isolating cells that express PTH1R using an antibody that binds PTH1R. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a method for preparing a population of cells comprising a stem cell that expresses parathyroid hormone type 1 receptor (PTH1R), is 2.5 to 4.5 pm in diameter, forms embryoid-like bodies when cultured, and is capable of differentiation into ectoderm, mesoderm, and endoderm upon culture, the method comprising: 
obtaining a peripheral blood sample comprising a population of cells comprising the stem cells; 
contacting the peripheral blood sample with an antibody specific for PTH1R, to form an antibody-bound stem cell population; 
separating the antibody-bound stem cell population from the peripheral blood sample; and 
releasing the stem cell from the antibody, thereby preparing the population of cells that comprises the stem cell that expresses PTH1R. 
a) The specification does not enable making/using any species of stem cell obtained from peripheral blood of any species as broadly encompassed by claim 20 other than mammalian peripheral blood. Claim 20 encompasses using a peripheral blood sample from any species to obtain stem cells that express PTH1R. However, the specification is limited to using peripheral blood from mammals and isolating mammalian stem that express PTH1R (pg 2, para 7; pg 36, para 180). The specification does not correlate mammalian stem cells that express PTH1R and are capable of forming embryoid bodies and differentiating into all three germ layers as claimed to invertebrate, insect, fish, amphibian, reptile, or bird stem cells. The specification does not teach non-mammalian peripheral blood cells contain pluripotent stem cells that express PTH1R as required in claim 20. The art is of no help in this regard. Given the teachings in the specification and art, it would have required those of skill undue experimentation to determine how to make/use the method as broadly encompassed by claim 20 in species other than mammal. 
b) The specification does not enable isolating cells that express PTH1R from mammalian peripheral blood cells using an antibody that binds PTH1R, wherein the cells that express PTH1R are capable of forming embryoid bodies and differentiating into all three germ layers are obtained as broadly encompassed by claim 20 other than isolating cells that express PTH1R using an antibody that binds PTH1R. 
The specification describes isolating “PBD-PSCs” from peripheral blood, adipose tissue, bone marrow, ovarian follicular fluid, or seminal plasma, or combinations thereof (Example 2, pg 42, para 199). The specification does not teach how “peripheral blood derived” stem cells are derived from adipose tissue, bone marrow, ovarian follicular fluid, or seminal plasma in Example 2. 
The specification does not enable those of skill to determine how to prepare peripheral blood for use in the antibody capture process in Example 2 other than means well-known in the art. Claim 20 encompasses contacting whole peripheral blood, red blood cells, cellular debris, and/or mononuclear cells with the antibody. Pg 31, para 164, describes centrifuging the blood within a certain range “to isolate a desired component of the peripheral blood” without disclosing the desired component required to obtain the stem cells in claim 20. The paragraph goes on to discuss isolating the plasma or platelet layer and lysing the platelet layer but does not teach the plasma, platelet layer, or lysed platelet layer contain the stem cells in claim 20. If the platelet layer is intended to mean a layer comprising platelets and white blood cells, and the lysed platelet layer leaves only white blood cells, much clarification is required as this would be considered an essential step for preparing the sample for use in the antibody capture process in claim 20. Example 2 says the tissue from any sample is mixed with an antibody that targets PTH1R using beads or other means (pg 42); however, the specification does not teach how to prepare the tissue from any sample for use in the antibody capture described in Example 2. Example 2 does not describe centrifuging or removing red blood cells or debris from the peripheral blood sample. Looking to the art, it was well-known to centrifuge peripheral blood; remove red blood cells, platelets, and debris; isolate PBL; contact the PBL with an antibody that binds a protein of interest; and isolate cells that bind the antigen. In this case, red blood cells, platelets, and debris are removed first. The art at the time of filing did not teach isolating cells from peripheral blood using an antibody by contacting whole blood or red blood cells with the antibody as broadly encompassed by claim 20. Given the vague teachings in the specification, it would have required those of skill undue experimentation to contact an antibody with a peripheral blood sample as broadly encompassed by claim 20 other than PBL. 
The specification does not enable isolating PBL that express PTH1R such that cells capable of forming embryoid-like bodies and differentiating into all three germ layers are obtained. Claim 20 requires isolating and releasing the PTH1R+ stem cells from the peripheral blood; however, it also encompasses isolating and releasing any other PTH1R+ cell. The specification does not teach PTH1R is specific to pluripotent cells. In fact, NCBI teaches PTH1R expression is generic to liver cells as well as in trace amounts in a number of other tissues (pg 4 of NCBI’s description of the PTH1R gene). Neither the specification, nor claim 20 require purifying PTH1R+ stem cells, specifically PTH1R+ pluripotent cells, away from other PTH1R+ cells. Fig. 7 (described on pg 16, para 110) says PBD-PSCs form embryoid-like bodies in culture; however, the specification does not teach the PBD-PSCs in Fig. 7 were obtained from peripheral blood as required in claim 20 as opposed to adipose, bone marrow, etc. as suggested in Example 2. The specification asserts any cell that expresses PTH1R is capable of forming embryoid bodies in culture and differentiating into all three germ layers (pg 6, para 20; pg 7, para 27; pg 35, para 177). However, applicants do not subject the cells selected for their expression of PTH1R to differentiation assays. Applicants provide no indication that PTH1R+ cells differentiate into ectoderm stem cells, mesenchymal stem cells, hematopoietic stem cells, mesoderm stem cells, endoderm stem cells, definitive endoderm cells, or any specific endoderm, mesoderm, or ectoderm lineage. 
Example 4 (pg 43) describes isolating and growing PBD-PSCs on a nanofiber matrix. The specification fails to how the cells were isolated for reasons set forth above. The specification fails to teach the specific parameters required to grow the [undisclosed] cells. The specification fails to teach whether the PBD-PSCs were obtained after antibody capture, purification, separation, filtration, or whatever is required to obtain the initial cells of interest. Pg 6, para 18, teaches the nanomatrix may be polymer fibers, including, for example, polydimethylsiloxane, polyglycerol sebacate, polycaprolactone, polylactic acid, polyglycolic acid, cellulose, alginate, agar, agarose, collagen I, collagen IV, hyaluronic acid, fibrin, poly-L-lactide, or poly(lactic-co-glycolic acid); however, the specification does not teach the specific combination of reagents required to specifically grow PBD-PSCs. If the means of doing so are simply well-known pluripotent stem cell culture conditions, the specification does not teach using such conditions. If the means of doing so are specific to PBD-PSCs, the specification provides no specific combination of reagents that are specific to culturing PBD-PSCs. It is unclear whether the culturing is required before the antibody capture process. It is unclear whether the culturing is required after the antibody capture process to exclude cells that express PTH1R that are not pluripotent. Accordingly, it is unclear how the process in Example 3 correlates to the sample used in the method of claim 20 or whether it is required after the antibody capture process set forth in claim 20 to obtain the stem cells of interest. 
Examples 5-15 are limited to methods of using the stem cells and do not address how to isolate them as required in claim 20. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to obtain a pluripotent cell by isolating PTH1R+ cells from PBLs using an antibody as required in claim 20 because any cell that expresses PTH1R would be isolated and because applicants have not provided adequate guidance that any PTH1R+ cell isolated from peripheral blood is pluripotent. 
c) The specification does not enable contacting any sample with an antibody that binds CD45 as required in claim 27. Pg 9, para 46, and pg 31, end of para 164, discuss negative selection of cells in a peripheral blood “platelet layer” after lysis using CD45; however, the specification does not teach what is being selected or how it relates to when the antibody capture process is performed. Claim 20 is certainly does not require performing the CD45 capture process before performing the PTH1R capture process which appears to be the gist in paragraph 164. Given the vague nature of the teachings, it would have required those of skill undue experimentation to determine how/when to incorporate the step of claim 27 into the method of claim 20. 
d) Claim 85 requires separating antibody bound stem cells from the peripheral blood sample by centrifuging; however, the specification does not teach centrifuging antibody bound cells. The art at the time of filing is limited to centrifuging peripheral blood; removing red blood cells, platelets, and debris; isolating PBL; contacting the PBL with an antibody that binds a protein of interest; and isolating cells that bind the antigen. The specification does not enable centrifuging antibody-bound cells as required in claim 85; centrifugation appears to be limited to preparing the peripheral blood sample in order to contact only PBL with the antibody. 
e) Claim 86 requires filtering the antibody-bound stem cells in the peripheral blood sample; however, this does not have anything to do with using an antibody to isolate cells that express PTH1R as claimed. Example 3 (pg 42) describes processing whole blood using a filter and does not appear to relate to using an antibody to isolate cells that express PTH1R. Example 2 does not describe using a filter in combination with an antibody as claimed. Accordingly, the concept in claim 86 is not enabled. 
Response to arguments
Applicants argue paragraphs 14, 189, 205-207, Examples 2, 3, 15, and Fig. 11 support the claims. Applicants’ argument is not persuasive. Paragraph 14 points out embodiments include isolating PTH1R+ cells from the peripheral blood using an antibody but does not provide reasonable indication for how to process the peripheral blood beyond what was known in the art, that cells expressing PTH1R isolated from peripheral blood have the capabilities claimed, specifically that PTH1R+ cells isolated from the peripheral blood using an antibody form EBs in culture or differentiate into all three germ layers. Para 189 suggests administering cells to patients; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that they have the features claimed. Paragraphs 205-207, i.e. Example 5, relates to administering cells to skin as mesotherapy; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that they have the features claimed. Example 2 (pg 42) describes isolating PTH1R+ cells from the peripheral blood using an antibody but does not teach how the peripheral blood was processed, whether pluripotent PTH1R+ cells were separated from non-pluripotent PTH1R+ cells, whether selection or filtration or culture conditions were required to obtain PTH1R+ cells from peripheral blood that form EBs and differentiate into all three germ layers as claimed. Example 3 relates to isolating PTH1R+ using filtration; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that PTH1R+ cells obtained by filtration have the features claimed. Example 15 (pg 50) relates to administering cells to patients with macular degeneration; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that PTH1R+ cells isolated from peripheral blood form EBs or differentiate into all three germ layers. Fig. 11 describes contacting peripheral blood with an antibody that binds PTH1R, but it does not teach how the peripheral blood was processed or provide any indication that PTH1R+ cells isolated from peripheral blood form EBs or differentiate into all three germ layers.

Written Description
Claims 20, 21, 23, 24, 27, 83-86 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) The specification lacks written description for any species of stem cell obtained from peripheral blood of any species as broadly encompassed by claim 20 other than mammalian peripheral blood. Claim 20 encompasses using a peripheral blood sample from any species to obtain stem cells that express PTH1R. However, the specification is limited to using peripheral blood from mammals and isolating mammalian stem that express PTH1R (pg 2, para 7; pg 36, para 180). The specification does not correlate mammalian stem cells that express PTH1R and are capable of forming embryoid bodies and differentiating into all three germ layers as claimed to invertebrate, insect, fish, amphibian, reptile, or bird stem cells. The specification does not teach non-mammalian peripheral blood cells contain pluripotent stem cells that express PTH1R as required in claim 20. The art is of no help in this regard. Accordingly, the specification lacks written description for using any species of peripheral blood as broadly encompassed by claim 20 in species other than mammal. 
b) The specification lacks written description for isolating cells that express PTH1R from peripheral blood, wherein the cells are capable of forming embryoid bodies and differentiating into all three germ layers are obtained as broadly encompassed by claim 20. 
The specification describes isolating “PBD-PSCs” from peripheral blood, adipose tissue, bone marrow, ovarian follicular fluid, or seminal plasma, or combinations thereof (Example 2, pg 42, para 199). The specification does not teach how “peripheral blood derived” stem cells are derived from adipose tissue, bone marrow, ovarian follicular fluid, or seminal plasma in Example 2. 
The specification does not enable those of skill to determine how to isolating cells that express PTH1R from peripheral blood using an antibody other than means well-known in the art. Claim 20 encompasses contacting whole peripheral blood, red blood cells, cellular debris, and/or mononuclear cells with the antibody. Pg 31, para 164, describes centrifuging the blood within a certain range “to isolate a desired component of the peripheral blood” without disclosing the desired component required to obtain the stem cells in claim 20. The paragraph goes on to discuss isolating the plasma or platelet layer and lysing the platelet layer but does not teach the plasma, platelet layer, or lysed platelet layer contain the stem cells in claim 20. If the platelet layer is intended to mean a layer comprising platelets and white blood cells, and the lysed platelet layer leaves only white blood cells, much clarification is required as this would be considered an essential step for preparing the sample for use in the antibody capture process in claim 20. Example 2 says the tissue from any sample is mixed with an antibody that targets PTH1R using beads or other means (pg 42); however, the specification does not teach how to prepare the tissue from any sample for use in the antibody capture described in Example 2. Example 2 does not describe centrifuging or removing red blood cells or debris from the peripheral blood sample. Looking to the art, it was well-known to centrifuge peripheral blood; remove red blood cells, platelets, and debris; isolate peripheral blood lymphocytes (PBL); contact the PBL with an antibody that binds a protein of interest; and isolate cells that bind the antigen. The art at the time of filing did not teach isolating cells from peripheral blood using an antibody by contacting whole blood or red blood cells with the antibody as broadly encompassed by claim 20. Given the vague teachings in the specification, those of skill would have been reliant upon the art for determining how to isolate cells that express PTH1R from peripheral blood as broadly encompassed by claim 20 which are limited to contacting PBL with an antibody that binds PTH1R such that PTH1R+ cells are isolated. 
The specification does not provide adequate written description for PTH1R+ cells isolated from peripheral blood that are capable of forming embryoid-like bodies and differentiating into all three germ layers are obtained. Claim 20 requires isolating PTH1R+ cells from peripheral blood using an antibody and releasing the PTH1R+ stem cells from the antibody and that the PTH1R+ cells are capable of forming embryoid-like bodies and differentiating into all three germ layers. However, neither the specification, nor the art at the time of filing teach PTH1R is specific to pluripotent cells. NCBI teaches PTH1R expression is generic to liver cells as well as in trace amounts in a number of other tissues (pg 4 of NCBI’s description of the PTH1R gene). Therefore, the active steps in claim 20 encompass isolating PTH1R+ cells that are not pluripotent. The specification does not teach purifying PTH1R+ pluripotent cells away from other PTH1R+ cells, and claim 20 makes no such requirement. Fig. 7 (described on pg 16, para 110) says PBD-PSCs form embryoid-like bodies in culture; however, the specification does not teach the PBD-PSCs in Fig. 7 were obtained from peripheral blood using an antibody as required in claim 20 as opposed to adipose, bone marrow, etc. as suggested in Example 2 or using filtration or some other means. The specification asserts any cell that expresses PTH1R is capable of forming embryoid bodies in culture and differentiating into all three germ layers (pg 6, para 20; pg 7, para 27; pg 35, para 177). However, applicants do not subject the cells selected for their expression of PTH1R to differentiation assays. Applicants provide no indication that PTH1R+ cells differentiate into ectoderm stem cells, mesenchymal stem cells, hematopoietic stem cells, mesoderm stem cells, endoderm stem cells, definitive endoderm cells, or any specific endoderm, mesoderm, or ectoderm lineage as broadly encompassed by claim 20. Example 4 (pg 43) describes isolating and growing PBD-PSCs on a nanofiber matrix. The specification fails to teach the specific parameters required to grow the cells. The specification fails to teach whether the PBD-PSCs were obtained after antibody capture, purification, separation, filtration, or whatever is required to obtain the initial cells of interest. Pg 6, para 18, teaches the nanomatrix may be polymer fibers, including, for example, polydimethylsiloxane, polyglycerol sebacate, polycaprolactone, polylactic acid, polyglycolic acid, cellulose, alginate, agar, agarose, collagen I, collagen IV, hyaluronic acid, fibrin, poly-L-lactide, or poly(lactic-co-glycolic acid); however, the specification does not teach the specific combination of reagents required to specifically grow PBD-PSCs. If the means of doing so are simply well-known pluripotent stem cell culture conditions, the specification does not teach using such conditions. If the means of doing so are specific to PBD-PSCs, the specification provides no specific combination of reagents that are specific to culturing PBD-PSCs. It is unclear whether the culturing is required before the antibody capture process. It is unclear whether the culturing is required after the antibody capture process to exclude cells that express PTH1R that are not pluripotent. Accordingly, it is unclear how the process in Example 3 correlates to the sample used in the method of claim 20 or whether it is required after the antibody capture process set forth in claim 20 to obtain the stem cells of interest. 
Examples 5-15 are limited to methods of using the stem cells and do not address how to isolate them as required in claim 20. 
Accordingly, the specification lacks written description for obtaining a pluripotent cell by isolating PTH1R+ cells from PBLs using an antibody as required in claim 20 because any cell that expresses PTH1R would be isolated and because applicants have not provided adequate guidance that any PTH1R+ cell isolated from peripheral blood is capable of differentiating into mesoderm, endoderm, and ectoderm and forming EBs. 
c) The specification lacks written description for contacting any peripheral blood sample with an antibody that binds CD45 as required in claim 27. Pg 9, para 46, and pg 31, end of para 164, discuss negative selection of cells in a peripheral blood “platelet layer” after lysis using CD45; however, the specification does not teach what is being selected or how it relates to when the antibody capture process is performed. Claim 20 is certainly does not require performing the CD45 capture process before performing the PTH1R capture process which appears to be the gist in paragraph 164. Accordingly, the specification lacks written description for incorporating the step of claim 27 into the method of claim 20. 
d) The specification lacks written description for isolating PTH1R+ cells that are 2.5 – 4.5 μm, capable of forming EBs and differentiating into ectoderm, mesoderm, and endoderm, and express Sox2 or Oct4 from peripheral blood cells using an antibody that binds PTH1R as required in claim 84. Claim 84 requires the PTH1R+ cells obtained from the peripheral blood using an antibody express Sox2 or Oct4. Pg 16, para 8, teaches PBD-PSCs express Sox2 and Oct4; however, the specification does not teach the cells were isolated from peripheral blood using an antibody as required in claim 20 as opposed to adipose tissue, bone marrow, etc. using filtration or some other means. Accordingly, the concept lacks written description. 
e) Claim 85 requires separating PTH1R+ cells from the peripheral blood sample by centrifuging; however, the specification does not teach centrifuging antibody bound cells. The art at the time of filing is limited to centrifuging peripheral blood; removing red blood cells, platelets, and debris; isolating PBL; contacting the PBL with an antibody that binds a protein of interest; and isolating cells that bind the antigen. The specification lacks written description for centrifuging antibody-bound cells as required in claim 85. 
f) Claim 86 requires filtering the antibody-bound stem cells in the peripheral blood sample; however, this does not have anything to do with using an antibody to isolate cells that express PTH1R as claimed. Example 3 (pg 42) describes processing whole blood using a filter and does not appear to relate to using an antibody to isolate cells that express PTH1R. Example 2 does not describe using a filter in combination with an antibody as claimed. Accordingly, the concept in claim 86 lacks written description. 
Response to arguments
 Applicants argue paragraphs 14, 189, 205-207, 223-226, 226 support the claims. Applicants’ argument is not persuasive. Paragraph 14 points out embodiments include isolating PTH1R+ cells from the peripheral blood using an antibody but does not provide reasonable indication for how to process the peripheral blood beyond what was known in the art, that cells expressing PTH1R isolated from peripheral blood have the capabilities claimed, specifically that PTH1R+ cells isolated from the peripheral blood using an antibody form EBs in culture or differentiate into all three germ layers. Para 189 suggests administering cells to patients; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that they have the features claimed. Paragraphs 205-207, i.e. Example 5, relates to administering cells to skin as mesotherapy; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that they have the features claimed. Example 15 (pg 46) and paragraphs 223-226 relates to administering cells to patients to improve fertility; it does not contemplate isolating PTH1R+ cells from the peripheral blood using an antibody or provide any indication that PTH1R+ cells isolated from peripheral blood form EBs or differentiate into all three germ layers. 

Indefiniteness 
Claims 20, 21, 23, 24, 27, 83-86 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “embryoid-like bodies” in claim 20 remain unclear because it is unclear when a structure is “like” or no longer “like” an embryoid body. While the structures/functions of embryoid bodies were well-known, the specification and the art at the time of filing do not define when a structure is “like” or no longer “like” an embryoid body. Without such guidance, those of skill would not be able to determine when they were infringing on the claim.
Claim 20 remains indefinite because it requires “preparing the population of cells that comprises the stem cell that expresses PTH1R” in body of the claim, but the preamble requires preparing a population of cells comprising a stem cell that expresses PTH1R, is 2.5-4.5 μm in diameter, is capable of forming embryoid bodies in culture and differentiating into all three germ layers. It is unclear if “the stem cell that expresses PTH1R” in the body of the claim must be 2.5-4.5 μm in diameter and capable of forming embryoid bodies in culture and differentiating into all three germ layers as required in the preamble or if it encompasses obtaining any stem cell that expresses PTH1R. In other words, it is unclear whether the limitations in the preamble breath life into the structure/function of the stem cells obtained in the last lines of claim 20. Amending the claim to ---A method of isolating pluripotent mammalian cells that express parathyroid hormone type 1 receptor (PTH1R), the method comprising: isolating cells that express PTH1R from mammalian peripheral blood using an antibody, wherein the cells that express PTH1R are 2.5 - 4.5 μm in diameter and pluripotent--- would be clear. 
Response to arguments
Applicants do not address these issues. 

The art at the time of filing did not reasonably teach or suggest contacting peripheral blood with an antibody specific for PTH1R such that stem cells that express PTH1R that are 2.5-4.5 μm in diameter and are capable of forming EBs and differentiating into ectoderm, mesoderm, and endoderm are obtained. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632